 1   JOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6
     DARRON D. ROSS

 7
                          IN THE UNITED STATES MAGISTRATE COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  ) CR NO. 2:18-cr-00266-WBS
11
                                                )
          Plaintiff,                            )
12
                                                ) UNOPPOSED REQUEST AND ORDER TO
                                                ) FURTHER MODIFY DEFENDANT’S
     v.                                         ) CONDITIONS OF RELEASE
13
                                                )
14   WILLIS ET AL,                              )
                                                )
15
                                                )
          Defendant.                            )
16
                                                )
                                                )
17
          Mr. Ross has been hired by Sierra West Limousine Service (SWLS) as a limousine

18   driver. On June 25, 2019, the Honorable Carolyn K. Delaney signed a stipulation modifying Mr.
19
     Ross’ release conditions (ECF # 59 and 60). Unfortunately, after the stipulation was signed by
20
     the court, Mr. Ross was informed he would not be needed on the dates noted in the stipulation.
21
     This change was not due to an issue with Mr. Ross. Rather, Mr. Ross’ employer simply
22

23   overestimated the number of drivers he would need for that particular period.

24          On July 3, 2019, the Honorable Kendall J. Newman signed a stipulation modifying Mr.
25
     Ross’ release conditions (ECF # 62). Mr. Ross was given permission to travel out of the District
26
     for work, including staying overnight in Lake Tahoe, CA.
27
            Specifically, Mr. Ross was given permission to pick up a car on Monday, July 8, 2019 (at
28

     approximately 7:30 a.m.) in the Sacramento area and drive to Reno, NV. Mr. Ross will/would

                                                     1
 1   be available to provide rides to SWLS’ corporate clients between Reno (NV) and Lake Tahoe
 2
     (CA), from July 8, 2019 through July 11, 2019. Mr. Ross will/would stay overnight in Lake
 3
     Tahoe (CA) July 8 through July 11, 2019 – returning to Sacramento (CA) on July 12, 2019. Mr.
 4

 5
     Ross would return to Lake Tahoe (CA) early in the morning on July 14, 2019 (again, providing

 6   rides for SWLS’ corporate clients between Lake Tahoe [CA] and Reno [NV]) and return to
 7
     Sacramento by 11:30 p.m. on July 15, 2019. (Mr. Ross was expected to work on July 15, 2019
 8
     until there were no more SWLS clients needing a ride.)
 9
            However, Mr. Ross’ employer has indicated he would like Mr. Ross to work a slightly
10

11   different schedule. Mr. Ross’ employer would like Mr. Ross to work July 8, 2019 through July

12   14, 2019 (Mr. Ross would stay in Lake Tahoe, CA).
13
            As such, Mr. Ross shall be allowed to make the trip noted herein on July 8, 2019
14
     returning (to his residence) on July 14, 2019 by 11:30 p.m. Mr. Ross shall report to Pretrial
15
     Services on July 15, 2019 (no later than 10:00 a.m.) and submit to testing and provide income
16

17   verification. Both Pretrial Services and government’s counsel have reviewed this stipulation and

18   have no objection to the requests made herein. (Pretrial Services has advised if/when Mr. Ross is
19
     away for employment purposes, he will not be monitored as Pretrial Services does not use GPS
20
     enabled devices. As such, while Mr. Ross is in the Reno/Tahoe area he will/would not be
21

22
     monitored electronically.)

23   Dated: July 10, 2019                                 Respectfully submitted,
24

25                                                        /s/ John R. Manning
                                                          JOHN R. MANNING
26
                                                          Attorney for Defendant
27                                                        Darron D. Ross

28




                                                     2
 1   IT IS SO ORDERED.
 2

 3   Dated: July 11, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            3
